Citation Nr: 0830891	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  02-10 972	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for melioidosis. 
 
2.  Entitlement to service connection for a disability 
manifested by antibiotic reaction. 
 
3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2008) for nerve damage of the low back. 
 
4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotence.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.  He served in Vietnam.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Chicago, Illinois that 
denied service connection for melioidosis, a disability 
caused by antibiotic reaction, and compensation under 38 
U.S.C.A. § 1151 for impotence and nerve damage of the low 
back.

The veteran was afforded a videoconference hearing at the RO 
in May 2003 before the undersigned Veterans Law Judge sitting 
at Washington, DC.  The transcript is of record.  The case 
was remanded for further development by a decision of the 
Board dated in December 2003.

The issue of entitlement to an initial evaluation in excess 
of 20 percent for left lower extremity disability that was 
also on appeal was adjudicated by Board decision in October 
2006 and is no longer for appellate consideration.  That 
Board decision remanded the remaining issues on appeal for 
further development.

Following review of the record, the issue of entitlement to 
service connection for compensation under 38 U.S.C.A. § 1151 
for nerve damage of the low back is once again REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  Antibiotic reaction is not a disability within the 
applicable regulations providing for VA compensation 
benefits.

2.  The veteran did not develop impotence proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA in performing a 
surgical procedure in August 1991; impotence is also not the 
result of an event that was not reasonably foreseeable.

3.  The veteran does not currently have melioidosis.


CONCLUSIONS OF LAW

1.  Melioidosis was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110 5103A, 5107 (West 2002 & Supp 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008). 

2.  A disability manifested by antibiotic reaction was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).

3.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for impotence as a result of complications of 
surgery performed at a VA facility in August 1991 have not 
been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his body has developed adverse 
effects to the use of antibiotics as the result of treatment 
for disability related to service for which service 
connection should be granted.  He also avers that he now has 
impotence as the result of VA surgery in August 1991 for 
which service connection is warranted under 38 U.S.C.A. 
§§ 1151.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  However, VCAA 
notice is not required in this instance with respect to the 
claim of entitlement to a disability manifested by antibiotic 
reaction because the issue presented involves a claim that 
cannot be substantiated as a matter of law as will be 
explained below. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

As to the claims of service connection for melioidosis and 
compensation under 38 U.S.C.A. § 1151 for impotence, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claims by the AOJ.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim. 
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in October 2004 and December 2006 that fully 
addressed the required notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  Although the notice letters were not 
sent before the initial AOJ decisions in these matters, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond, but 
the AOJ also readjudicated the case in a supplemental 
statement of the case issued in November 2007 after proper 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeals of entitlement to service 
connection for melioidosis and compensation under 38 U.S.C.A. 
§ 1151 for impotence.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained voluminous private treatment 
records and VA outpatient clinic notes.  He has been a VA 
examination as to the claim for impotence.  VA outpatient 
clinics note show that that he does not have melioidosis.  
The appellant was provided a personal hearing before a 
Veterans Law Judge in May 2003 and the case was remanded 
twice for additional development. Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that are currently being considered.  Therefore, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claims. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claims are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1110 (West 2002 & Supp 
2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Factual Background

The record reflects that the veteran underwent 
proctocolectomy with ileostomy at VA in August 1991 for 
severe ulcerative colitis.  Post surgery, he developed a 
urinary tract infection for which trials of various 
antibiotic drugs were administered, including Imipenem, 
Vancomycin, Flagyl, Bactrim, Septra, Ancef, and ultimately 
Ciprofluoxcin.  The infection cleared and the veteran was 
instructed in straight catheterization prior to discharge.  
He was readmitted to VA in March 1992 primarily for urinary 
tract retention and infection for which he was placed on 
antibiotic therapy.  

A private clinical record dated in December 1993 shows that 
post surgery recovery complications included neurogenic 
bladder with urinary retention that was attributed to VA 
surgery in 1991.  It was reported that the veteran had had 
innumerable urinary tract infections since that time and that 
he had been treated with Cipro which he tolerated well 
initially.  The examiner related that the veteran had 
subsequently developed a rash and tolerated the drug less 
well, and was later treated with Microdantin and had also 
developed a rash.  The veteran's physician recommended that 
he continue with intermittent clean catheterization and to 
treat any urinary tract infections as they occurred.  

The veteran continued to contract bladder infections 
throughout the years for which various antibiotic therapies 
were implemented.  In a private clinic note dated in March 
1998, it was reported that he had a multiple drug allergy or 
intolerance syndrome that precluded long-term therapy with 
Ciprofloxacin.  It was reported that he had been hospitalized 
and placed on a six-week course of Aztreonam with clinical 
resolution of urinary tract infection that had failed to 
respond to outpatient parenteral Gentamicin.  His drug 
intolerances were listed as Carbamazepine, Cephradine, 
Predisone, sulfa, Rocephin, Fluoxetine, Urised, Indocin, 
Metronidazole, Elavil, Trazodone, and Ciprofloxacin.  
Following evaluation, diagnoses were rendered of recurrent 
urinary tract infections, neurogenic bladder and multiple 
drug allergy or intolerance syndrome.

The veteran presented testimony on personal hearing in May 
2003 to the effect that since VA surgery in 1991, he had 
developed intolerances and/or reactions to multiple 
antibiotics.  He indicated that his led him to believe that 
he was susceptible to dying from an opportunistic infection 
because he could not be properly treated with antibiotics.  

Legal Analysis

The Board has carefully considered the veteran's contentions 
and testimony.  However, it is found that there is no basis 
in this instance for a grant of service connection.  The 
Board is not disputing the veteran's contentions that he has 
developed antibiotic reactions.  Indeed the record supports 
his assertions and reflects that he has had a negative 
response and intolerance to administration of a number of 
antibiotic drugs.  It also shows that he has sensitivities to 
other drugs, including Predisone, Elavil, Trazodone and 
Indocin that are antibiotic related.  In any event, however, 
antibiotic reaction in and of itself is not a compensable 
disability for which service connection may be granted. See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds, 259 F.3d 
1356 (Fed. Cir. 2001).  Congress specifically limits 
disability compensation to those who have a current 
compensable disability.  Therefore, the veteran cannot 
qualify for service connection for antibiotic reaction alone 
as a primary disability. See Degmetich v. Brown, 104 F.3d 
1328, 1330-1332 (upholding requirement of a currently 
existing disability to establish service connection); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
is not appropriate without evidence of a presently existing 
disability).  In a case such as this one, service connection 
is not warranted because of the absence of legal merit or the 
lack of entitlement under the law. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994)

2.  Service connection for melioidosis.

Factual background and Legal Analysis

The veteran's service medical records reflect no complaints, 
findings or diagnosis of melioidosis.  

Post service, a private clinical evaluation report dated in 
August 1998 was received showing that the veteran presented 
in follow-up for problems of fatigue and low grade fever.  
Following examination and serology testing, an assessment of 
IgM criteria melioidosis, and chronic infection due to 
pseudomononas pseudomallei, was rendered.  A private medical 
report also dated in August 1998 was received from S. D. 
O'M., M.D., F.A.C.P. stating that the veteran had evidence by 
serology for active infection with pseudomonas pseudomallei.  
It was reported that this was an infection that was acquired 
in the South Pacific and was common in Vietnam veterans who 
had had some exposure to dust, especially those who had 
worked in or around helicopters.  It was reported that the 
disease was characterized by a period of latency with a 
potential for reactivation of 30 years after exposure.  The 
physician stated that the veteran had presented with symptoms 
suggestive of pseudomononas pseudomallei and in fact had 
early IgM antibody consistent with the disease which was 
service related.  

The veteran filed a claim for melioidosis in September 1998.  
In November 1998, a VA examiner stated that there was 
evidence that prostatitis and urinary tract infections were 
likely as not caused by pseudomononas pseudomallei, and that 
this was confirmed in a conversation with Dr. O'M., the 
veteran's infectious disease specialist.  

VA outpatient clinical records dating from July 2000 noted 
that the veteran was being followed by the local infectious 
disease specialist for a diagnosis of melioidosis.  No VA 
treatment for the disease is shown.  In November 2002, the 
veteran called to request an appointment with the VA 
infectious disease department stating that he felt his 
melioidosis had returned.  Upon consultation in January 2003, 
it was noted that he had multiple complaints including low-
grade fevers, headaches, arthritis and diarrhea, and wondered 
if his current symptoms were related to melioidosis.  Later 
that month, it was recorded that he had negative titers for 
the disease, and that there was currently no evidence that 
pointed to a possible reactivation or recurrence.  

Ensuing VA outpatient records reflect that the appellant 
continued to express concern about having melioidosis and 
that he was intent upon having the disease service connected.  
In May 2003, it was recorded that he had had extensive blood 
work performed since September 2002 which had all been within 
normal limits, as well as a negative titer for Burholderia 
pseudomallei.  A June 2003 clinical entry showed that he felt 
that the disease was still 'active', and he and his wife 
continued to insist that he still had some symptoms from a 
prior infection.  In December 2004, it was noted that he 
continued to complain of melioidosis symptoms and had been 
researching the disease on the internet.  He presented in 
July 2005 to establish care for multiple vague complaints he 
thought were related to a past infectious process in service.  
He stated that most of his symptoms could be related to 
melioidosis.  It was reported that the veteran had been seen 
by in the infectious disease clinic in St. Louis with 
negative titers and completely negative results, and that 
they did not believe his symptoms were due to infection 20 to 
30 years before.  He was told in May 2006 that serology was 
not the best test to diagnose melioidosis as there was a high 
incidence of false positive IgMs.  It was recorded that 
because of such, the single positive IgM from 1998 could not 
be taken as definitive diagnostic evidence of infection.  He 
was told that isolating the bacteria was the definitive 
diagnostic test, and the appellant indicated his willingness 
to have this done.  He was also informed that it would be 
helpful to obtain outside records to see the results of prior 
workups.  A July 2006 clinic entry reflects that the 
appellant returned, and that the results of his laboratory 
testing were reviewed with him showing that two blood 
cultures, throat swab, urine culture and the ileostomy site 
were all negative for B. pseudomallei.  A chest X-ray showed 
no acute changes.  Based on this information, the veteran was 
told that he did not currently have melioidosis, and that it 
would be in his best interest to explore other possible 
diagnoses for his current symptoms.  It was added that since 
he had not produced any records which documented melioidosis 
infection by positive culture, the examiner could not comment 
on the previously reported diagnosis.  

Legal Analysis

The Board observes in this instance that although evidence 
indicates that the veteran had had a recrudescence in 1998 of 
what was believed to be melioidosis that had lain dormant 
since service, it is not demonstrated that he currently has 
any signs or symptoms of that disease process.  The record 
reflects that the appellant has had multiple diagnostic and 
laboratory tests performed within the last few years that 
show no evidence of melioidosis.  In short, no disease entity 
diagnosed as melioidosis is currently demonstrated.  In this 
regard, the Board points out that service connection requires 
evidence that establishes that a veteran currently has the 
claimed disability for which service connection is being 
sought.  In the absence of evidence of a diagnosed 
disability, there can be no valid claim. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Board finds that although the veteran has submitted 
detailed statements and has presented testimony to a belief 
that he indeed has melioidosis that he contracted in Vietnam, 
such contentions are belied by the objective record.  It is 
the province of trained health care providers to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis, causation and etiology. See Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  In this case, the appellant has 
been told repeatedly in no uncertain terms that clinical 
laboratory studies show that he does not currently have 
melioidosis.  The veteran has not provided any current 
clinical evidence to the contrary.  Service connection is not 
warranted in the absence of proof of a current disability.

As a layperson, the veteran is not competent to diagnose any 
medical disorder or render an opinion as to any disease 
process within himself, or to provide a probative opinion on 
a medical matter because he does not have the requisite 
medical knowledge or training. See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
It is well established that the veteran cannot support the 
claim on the basis of his assertions alone and service 
connection is not warranted. See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997).

The Board thus finds that as there is no evidence of any 
currently diagnosed melioidosis, service connection must be 
denied.  The preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007), see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

3. Compensation under 38 U.S.C.A. § 1151 for impotence.

Law and Regulations

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable. 38 U.S.C.A. § 1151.

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. § 1151 (a) filed on or 
after October 1, 1997 became effective September 2, 2004. 69 
Fed. Reg. 46,426 (August 3, 2004).  A review of the record 
reveals that the veteran's claim for compensation benefits in 
this regard was received in 2000.

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions. 38 C.F.R. § 3.361 (2008).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health-
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d) 
(2008).

The above cited regulations governing claims under 38 U.S.C. 
§ 1151 were amended effective September 2, 2004 while the 
veteran's appeal was pending. 69 Fed. Reg. 46,426 (Aug. 3, 
2004).  Given that the effect of the changes is to make VA 
regulations consistent with the changes previously made to 38 
U.S.C.A. § 1151, of which the veteran has advised, he is not 
prejudiced in the disposition of his claim herein. Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background and legal analysis

Having carefully considered the evidence pertaining to the 
veteran's claim in this matter, the Board concludes that the 
requirements are not met for compensation under 38 U.S.C.A. 
§ 1151.  The record shows that the veteran underwent elective 
total proctocolectomy with end ileostomy on August 22, 1991 
following an eight-year history of unresponsive ulcerative 
colitis.  The VA hospital summary of that month documents 
that during a long discussion with the veteran and his wife, 
the risks and complications associated with the surgery were 
clearly explained, including infection, need for re-
operation, stoma, complications and impotence.  Additionally, 
the veteran was reported to have stated that as a Jehovah's 
Witness, he would accept death as an alternative to receiving 
blood transfusions, and stated that VA was bound by a medical 
release signed nineteen years before that had been witnessed 
by multiple members of the medical team.  

A VA physical examination in February 1992 noted impotence 
with rare erections.  When privately evaluated in February 
1998, it was noted that there was no complaint of sexual 
dysfunctions.  Following a thorough review of the veteran's 
file in November 1998, a VA examiner found that veteran's 
occasional impotence was not secondary to any neurological 
deficits caused by colorectal surgery in 1991.  Extensive VA 
outpatient clinical records dating from 1991 through 2006 
reflect no complaints, references to or diagnoses of 
impotence.  Under the circumstances, the Board finds that the 
requirements are not met for compensation under 38 U.S.C.A. 
§ 1151 for disability claimed as due to VA medical treatment 
in August 1991.

The Board points out that the record documents that the 
veteran was informed that impotence was a foreseeable 
disability arising from the surgery he requested.  He has not 
submitted competent evidence that substantiates his 
contentions that impotence was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part while performing 
surgical treatment in August 1991.  Additionally, the current 
evidence of record tends to show that while the veteran may 
have complaints of reduced ability to obtain and maintain 
erections, there is no clinical evidence which documents that 
he is impotent.  The Board points out that service connection 
requires evidence that establishes that the veteran currently 
has a diagnosis of the claimed disability for which service 
connection is being sought. See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the absence of documentation of the 
claimed disability, and no evidence that demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part or an event not 
reasonably foreseeable, the Board concludes that compensation 
under 38 U.S.C.A. § 1151 for additional disability following 
surgery in August 1991 is not warranted.  Accordingly, the 
claim is denied.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability caused by antibiotic 
reaction is denied.

Service connection for melioidosis is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotence is denied.


REMAND

The record reflects that the veteran injured his low back 
during service when a broken boom struck the truck he was in 
and jolted him.  Back strain and lumbosacral strain were 
diagnosed.  The record also contains private clinical records 
dated in May 1983 indicating that he was rear-ended in a 
motor vehicle accident in 1982 resulting in chronic 
symptomatology and a diagnosis of lumbosacral strain.  The 
appellant filed a claim for service connection for back 
disability in 1984, 18 years after discharge from active 
duty.  On VA examination in February 1985, he was found to 
have degenerative joint disease of the lumbosacral spine with 
spur formation and right unilateral spondylolysis at L5.  

The veteran now asserts, however, that colorectal surgery he 
had at a VA facility in August 1991 caused nerve damage of 
lower back resulting in additional disability.  Review of the 
record discloses that it is unclear as to whether there is 
additional disability of the spine, and if so, whether it 
resulted from VA treatment in August 1991.  The record 
reflects that the appellant was afforded VA examinations in 
November 1997 and November 1998 for opinions as to whether 
other claimed disabilities were related to the cited surgery.  
However, it does not appear that any examination or opinion 
has been similarly accorded the low back.  The Board 
therefore finds that a VA examination by a specialist is 
necessary to address this question.

The Board also notes that the veteran appears to receive 
regular VA outpatient treatment.  The most recent records 
date through December 11, 2006.  As VA potentially has notice 
of the existence of additional VA records, they must be 
retrieved and associated with the other evidence already on 
file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, VA records dating from 
December 12, 2006 should be requested and associated with the 
claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient clinical records 
dating from December 12, 2006 
should be requested and associated 
with the claims folder

2.  The veteran should be scheduled 
for VA examination by a board-
certified neurologist to determine 
the etiology of current low back 
disability.  All indicated tests 
and studies should be performed, 
and clinical findings should be 
reported in detail and correlated 
to a specific diagnosis.  The 
claims file and a copy of this 
remand should be made available to 
the physician designated to examine 
the appellant.  A comprehensive 
clinical history should be 
obtained.  The examination report 
should include a discussion of the 
veteran's documented medical 
history and assertions.  Based on a 
thorough review of the evidence of 
record, the examiner should prepare 
a comprehensive narrative report to 
include a thoroughly rationalized 
and detailed opinion, as to whether 
it is at least as likely as not (50 
percent probability or more) that 
the current back disorder had its 
onset in or is partly or to any 
degree traceable to service, or is 
more likely of post service onset, 
or is the result of additional 
disability from VA surgery in 
August 1991.  If so, the examiner 
should provide an opinion with 
respect to whether the proximate 
cause of any such additional 
disability was carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of VA 
in furnishing the surgery; or 
whether such disability was due to 
an event not reasonably 
foreseeable.  The complete 
rationale for all opinions 
expressed should be fully discussed 
in the examination report.

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  A copy of the examination 
notification should be associated 
with the claims folder.  Failure 
to appear for examination should 
be noted in the file.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a 
competent medical opinion.  If the 
report is insufficient, or if the 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
remaining issue on appeal.  If the 
benefit is not granted, the 
veteran and his representative 
should be furnished a supplemental 
statement of the case and be 
afforded an opportunity to respond 
before the record is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


